Title: From Thomas Jefferson to Thomas Mann Randolph, 22 October 1802
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Dear Sir
            Washington Oct. 22.
          
          Your’s of the 16th. is recieved. there is nobody here who can give me any information of the law of S.C. Doctr. Tucker, the only person here from that state, having been too long from it to possess the information you wish. I have written for it to Genl. Sumpter at Statesborough, and think we may have an answer in three weeks from this time, which may be communicated to you by the middle of November. in the mean time should any South Carolinian of information pass through here, I shall not fail to make enquiry & communicate the result.
          You say in your letter ‘Martha has recovered compleatly.’ it is the first notice I have that she has been unwell, your letter being the only scrip I have recieved from Edgehill or Monticello since I left home. I have been in daily expectation of recieving notice of the day on which you would set out for this place, that I might send horses, or horses & carriage to meet you at Strode’s. The last day’s journey from Brown’s by Fairfax courthouse, tho’ but of 30. miles is so dreadfully hilly, that no horses in the world, after having drawn for three days, would go through it without everlasting baulking. I would advise you by all means to engage Davy Bowles as far as Strode’s or even to Elkrun church, as the road is so difficulte that nobody unacquainted can possibly find it. from Elkrun church the person I should send to meet you may be a safe guide. I must refer you to a former letter for the stages, distances & notes. mr Granger not being here, I am unable to tell you when the Georgia stage will begin to run. if I can in any way aid your views in Georgia, explain it freely, as nothing will gratify me more than to do so. believing that I cannot serve my family more solidly than by clearing the old debts hanging on us, I am straining every nerve to do it; and hope to accomplish it by the time my term of service expires. present my tender love to Martha & the children & accept yourself my affectionate attachment.
          
            Th: Jefferson
          
        